
	
		II
		112th CONGRESS
		2d Session
		S. 3399
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2012
			Mr. Bingaman (by
			 request) introduced the following bill; which was read twice and referred to
			 the Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize studies of certain areas for possible
		  inclusion in the National Park System, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Park Service Study Act of
			 2012.
		2.Special resource
			 studies
			(a)StudyThe
			 Secretary of the Interior (referred to in this Act as the
			 Secretary) shall conduct special resource studies of—
				(1)the Kau Coast, on
			 the island of Hawaii;
				(2)on request of the
			 Government of the Commonwealth of the Northern Mariana Islands, the island of
			 Rota in the Commonwealth of the Northern Mariana Islands;
				(3)(A)sites in the State of
			 Alaska associated with the forced abandonment of the Aleut villages of
			 Makushin, Kashega, and Biorka around Unalaska Island, and Attu on Attu Island
			 during World War II; and
					(B)the 5 relocation sites in the State of
			 Alaska at Funter Bay, Burnett Inlet, Killisnoo, Ward Lake, and the Wrangell
			 Institute;
					(4)World War II
			 Japanese American Relocation Center sites, including—
					(A)Gila River and
			 Poston sites in the State of Arizona;
					(B)Grenada in the
			 State of Colorado;
					(C)Heart Mountain in
			 the State of Wyoming;
					(D)Jerome and Rohwer
			 sites in the State of Arkansas; and
					(E)Topaz in the
			 State of Utah;
					(5)American Latino
			 Sites in the San Luis Valley and Central Sangre de Cristo Mountains in the
			 States of Colorado and New Mexico;
				(6)the town of
			 Goldfield and outlying mining sites in the State of Nevada;
				(7)the Hudson River
			 Valley in the State of New York;
				(8)the Norman
			 Studios in Jacksonville, Florida, at which African-American casts and crews
			 were used in the production of silent films;
				(9)the Mobile-Tensaw
			 River Delta in the State of Alabama; and
				(10)Galveston Bay in
			 the State of Texas.
				(b)ContentsIn
			 conducting the studies under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of—
					(A)the sites;
			 and
					(B)the areas
			 surrounding the sites;
					(2)determine the
			 suitability and feasibility of designating 1 or more of the sites as units of
			 the National Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the sites by
			 the Federal, State or local governmental entities or private and nonprofit
			 organizations;
				(4)consult with
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or any other interested individuals; and
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under paragraph
			 (3).
				(c)Applicable
			 lawThe studies required under subsection (a) shall be conducted
			 in accordance with section 8 of the National Park System General Authorities
			 Act (16 U.S.C. 1a–5).
			3.Special resource
			 study updates
			(a)StudiesThe
			 Secretary shall update the following studies:
				(1)The study
			 authorized by section 326(b)(3)(N) of the National Park Service Studies Act of
			 1999 (as enacted in title III of Appendix C of Public Law 106–113; 113 Stat.
			 1501A–195) relating to World War II Sites, Republic of Palau.
				(2)The 1979 study
			 entitled Vermejo Ranch, New Mexico/Colorado: Study of Management
			 Options.
				(b)ContentsIn
			 updating the studies under subsection (a), the Secretary shall—
				(1)determine whether
			 conditions have changed to justify designation of the site as a unit of the
			 National Park System;
				(2)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities or private and nonprofit
			 organizations;
				(3)consult with
			 other interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or any other interested individuals; and
				(4)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under paragraph
			 (2).
				4.Buffalo soldiers
			 in the national parks study
			(a)StudyThe
			 Secretary shall conduct a study of alternatives for commemorating and
			 interpreting the role of the Buffalo Soldiers in the early years of the
			 National Parks.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)complete a
			 historical assessment of the Buffalo Soldiers that served in National Parks in
			 the years before the establishment of the National Park Service;
				(2)evaluate the
			 suitability and feasibility of establishing a national historic trail
			 commemorating the route traveled by the Buffalo Soldiers from the post of the
			 Buffalo Soldiers in the Presidio of San Francisco to Sequoia and Yosemite
			 National Parks and any other National Parks at which the Buffalo Soldiers may
			 have served;
				(3)identify
			 properties relating to the Buffalo Soldiers that could satisfy—
					(A)the criteria for
			 listing in the National Register of Historic Places; or
					(B)the criteria for
			 designation as a National Historic Landmark; and
					(4)evaluate
			 appropriate ways to enhance historical research, education, interpretation, and
			 public awareness of the story of the stewardship role of the Buffalo Soldiers
			 in the National Parks, including ways to link the story to the development of
			 National Parks and the story of African-American military service following the
			 Civil War.
				5.Reconstruction
			 in the south study theme study
			(a)StudyThe
			 Secretary shall conduct a national historic landmark theme study (referred to
			 in this section as the theme study) to identify sites and
			 resources in the southern United States that are significant to the
			 Reconstruction era.
			(b)ContentsThe
			 theme study shall include recommendations for commemorating and interpreting
			 sites and resources identified by the theme study, including recommendations
			 for—
				(1)sites for which
			 new national historic landmarks should be nominated; and
				(2)sites for which
			 further study for potential inclusion in the National Park System is
			 needed.
				6.Chattahoochee
			 river boundary expansion study
			(a)StudyThe
			 Secretary shall conduct a study to determine the suitability and feasibility of
			 including in the boundary of the Chattahoochee River National Recreation Area
			 (referred to in this section as the recreation area)
			 approximately 45 miles of the Chattahoochee River and land along the river
			 corridor from the southern boundary of the recreation area south to the
			 junction of Coweta, Heard, and Carroll Counties (referred to in this section as
			 the study area).
			(b)ContentsThe
			 study authorized under this section shall include an analysis of—
				(1)significant
			 resources or opportunities for public enjoyment within the study area relating
			 to the purposes of the recreation area;
				(2)operational and
			 management issues that need to be considered if the study area is included
			 within the recreation area;
				(3)protection of
			 resources within the study area critical to fulfilling the purposes of the
			 recreation area;
				(4)the feasibility
			 of administering the study area as part of the recreation area, taking into
			 account—
					(A)the size,
			 configuration, and ownership of the study area;
					(B)costs relating to
			 the administration of the study area; and
					(C)any other factors
			 that the Secretary determines to be appropriate; and
					(5)the adequacy of
			 other alternatives for management and protection of resources within the study
			 area.
				7.ReportNot later than 3 years after the date on
			 which funds are first made available for each study authorized under this Act,
			 the Secretary shall submit to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report that describes—
			(1)the results of the applicable study;
			 and
			(2)any conclusions and recommendations of the
			 Secretary with respect to the area studied.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
